Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the amendment and remarks received on February 2, 2022
The indicated allowability of claim 5 is withdrawn in view of the disclosure of WILLIAMSON, IV: WARREN P. et al. (US 5,415,334).  Rejections based on the newly cited reference follow.

Information Disclosure Statement
By initialing each of the cited references on the attached 1449 forms mailed in correlation to the IDS filed on February 1, 2022, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.
Applicant should note that the large number of references in the IDS filed February 1, 2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Terminal Disclaimer
The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,499,993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by  WILLIAMSON, IV: WARREN P. et al. (US 5,415,334).
In reference to claim 5, WILLIAMSON, IV: WARREN P. et al. discloses a surgical staple cartridge comprising: a cartridge housing 26 extending along a longitudinal axis (figure 5); a knife channel 58 disposed along the longitudinal axis dividing the cartridge housing 26 into a first side and a second side; a first, a second, and a third row of staple pockets (see DIAGRAM I below) located on the first side of the cartridge housing, wherein the first, the second, and the third row of staple pockets 60 are aligned parallel to the knife channel 58; staples 66 removably stored in the first, the second, and the third row of staple pockets 60; a staple driver 62 configured to drive at least four staples (2 staples from 1st row and 1 staple from each of the second and third rows) out of the first, the second, and the third row of staple pockets simultaneously (column 5 lines 30-34).  


    PNG
    media_image1.png
    429
    458
    media_image1.png
    Greyscale

DIAGRAM I

Regarding claim 7, WILLIAMSON, IV: WARREN P. et al. discloses a surgical staple assembly comprising: an anvil jaw 32 ; a cartridge jaw 38 supporting a cartridge housing 26 extending along a longitudinal axis (figure 5); a knife channel 58 disposed along the longitudinal axis dividing the cartridge housing 26 into a first side and a second side; a first, a second, and a third row of staple pockets (see DIAGRAM I above) located on the first side of the cartridge housing, wherein the first, the second, and the third row of staple pockets 60 are aligned parallel to the knife channel 58; staples 66 removably stored in the first, the second, and the third row of staple pockets 60; a staple driver 62 configured to drive at least four staples (2 staples from 1st row and 1 staple from each of the second and third rows) out of the first, the second, and the third row of staple pockets simultaneously (column 5 lines 30-34).  
Allowable Subject Matter
Claims 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 4 and 6: Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed cartridge body comprising a slot disposed along a longitudinal axis dividing the cartridge body into a first side and a second side; a first row of staple pockets, a second row of staple pockets, and a third row of staple pockets on a first side of the slot, wherein a staple driver is configured to drive four staples from the second row of staple pockets and the third row of staple pockets for the purpose of allowing flexibility/adjustment of groups of staples driven into tissue of various thicknesses, thereby preventing over compression of tissue.
The prior art has been found to disclose various configurations of drivers to allow four staples to be driven simultaneously from multiple rows; however, there is no disclosure of a first driver configured to drive a staple from each of three staple rows while a second driver is configured to drive four staples between at least 2 rows of staples on a single side of a cartridge body as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731